J-A25015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYNIECIA MILTON-BIVINS                     :
                                               :
                       Appellant               :   No. 576 WDA 2021


              Appeal from the PCRA Order Entered April 13, 2021,
              in the Court of Common Pleas of Allegheny County,
             Criminal Division at No(s): CP-02-CR-0004177-2015.


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYNIECIA MILTON-BIVINS                     :
                                               :
                       Appellant               :   No. 577 WDA 2021


              Appeal from the PCRA Order Entered April 13, 2021,
              in the Court of Common Pleas of Allegheny County,
             Criminal Division at No(s): CP-02-CR-0007609-2010.


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED: JANUARY 10, 2022

        Tyniecia Milton-Bivins appeals from the order denying her petition for

relief filed pursuant to the Post Conviction Relief Act. 42 Pa.C.S.A. §§ 9541-

9546. We affirm.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25015-21


      Milton-Bivins’ claim in her appeal involves the proper credit for time

served as awarded by the trial court at two separate dockets: No: CP-02-CR-

0007609-2010 (Case Number 7609-2010), and No. CP-02-CR-0004177-2015

(Case Number No. 4177-2015). However, because a proper disposition of

Milton-Bivins’ claim implicates a third docket, No. CP-02-CR-0008439-2005

(Case Number 8439-2005), we provide the following procedural history as to

all three dockets:

         A. Case Number 8439-2005

            On March 13, 2006, [Milton-Bivins] pleaded guilty to two
         counts of theft by deception and five counts of criminal
         conspiracy. She was sentenced to an aggregate sentence
         of twenty-one years of probation and ordered to pay
         $24,037.49 in restitution to National City Bank, Dollar Bank,
         and Standard Bank.

             On December 5, 2016, the court held a probation
         violation hearing, and continued probation with the
         arrangement that [Milton-Bivins] would pay $50.00 a month
         in restitution.

            On November 16, 2017, the court held another violation
         hearing, during which it found that [Milton-Bivins] failed to
         make payments toward her restitution, revoked her
         probation and resentenced her to an aggregate sentence of
         not less than seven nor more than fourteen years of
         incarceration. The trial court denied [Milton-Bivins’] post-
         sentence motion on December 20, 2017. []

         B. Case Numbers 7609-2010 and 4177-2015

            On September 19, 2011, at [Case Number 7609-2010],
         [Milton-Bivins] pleaded guilty to one count of fraud
         obtaining food stamps. She was sentenced to seven years
         of probation and ordered to pay $47,706.05 in restitution.

            On November 4, 2015, at [Case Number 4177-2015],
         [Milton-Bivins] pleaded guilty to eight counts of theft and
         three counts of possession of controlled substance. The trial

                                     -2-
J-A25015-21


          court sentenced her to an aggregate sentence of five years
          of probation and ordered [her] to pay $10,000.00 in
          restitution to UPMC.

             On February 10, 2017, at a probation violation hearing
          [at both Case Numbers], the court sentenced [Milton-Bivins]
          to seven years of probation and ordered that she make
          regular $100.00 monthly payments total on the balance of
          restitution.

             On April 20, 2018, the court held another violation
          hearing, during which it found that [Milton-Bivins] had failed
          to make $100.00 monthly payments on the combined
          restitution, revoked her probation in both cases, and
          resentenced her to not less than three and a half [to no]
          more than seven years of incarceration, to run concurrent
          to the incarceration imposed at [Case Number 8439-2005].
          The court denied [Milton-Bivins’] post sentence motion on
          May 17, 2018. []

Commonwealth v. Milton-Bivins, 221 A.3d 1257 (Pa. Super. 2019), non-

precedential decision at 1-4 (footnotes omitted).

      Milton-Bivins   timely    appealed    at   all   three   dockets,   which   we

consolidated. On September 13, 2019, this Court held that, at each docket,

the trial court failed to consider Milton-Bivins’ ability to pay restitution prior to

revoking her probation for failing to do so. Id. at 8. We therefore vacated

Milton-Bivins’ judgment of sentence at all three dockets and remanded for

resentencing.

      As to Case Number 8439-2005, the Honorable Lester Nauhaus, on

January 15, 2020, sentenced Milton-Bivins to time served, with immediate

parole.    According to the Commonwealth, Judge Nauhaus credited the

following periods for time served: 1) from August 29, 2016, to December 16,

2016; 2) from July 10, 2017, to July 14, 2017; 3) from July 18, 2017, to

                                        -3-
J-A25015-21



November 16, 2017; and 4) from November 16, 2017, to January 15, 2018.

See Commonwealth’s Brief at 4-5.

      At Case Numbers 7609-2010 and 4177-2015, the Honorable Beth A.

Lazzara, resentence Milton-Bivins to concurrent sentences of 3½ to 7 years of

imprisonment. Judge Lazzara awarded time credit at each docket. At Case

Number 7609-2010, she awarded credit for the following time periods: 1)

July 5, 2017, to July 9, 2017; 2) February 10, 2017, to February 23, 2017;

and 3) April 20, 2018, to January 10, 2020—a total of 650 days. At Case

Number 4177-2015, Judge Lazarra awarded credit for the following time

periods: 1) March 23, 2015, to April 2, 2015; 2) December 17, 2016, to

February 23, 2017; 3) July 5, 2017, to July 9, 2017; and 4) April 20, 2018, to

January 10, 2020—a total of 716 days.

      On February 26, 2020, Milton-Bivins filed a pro se pleading requesting

reinstatement of her appellate rights and permission to proceed in forma

pauperis. The record discloses no disposition of this filing. Thereafter, on

September 8, 2020, Milton-Bivins filed a motion for time credit at Case

Numbers 7609-2010 and 4177-2015.            This filing was treated as a PCRA

petition, and the PCRA court appointed counsel.         PCRA counsel filed an

amended PCRA petition, and the Commonwealth filed an answer. On March

26, 2020, the PCRA court filed a Pa.R.Crim.P. 907 Notice of its intent to dismiss

Milton-Bivins’ petition with a hearing. Milton-Bivins filed a response. By order

entered April 13, 2021, the PCRA court dismissed her PCRA petition. This




                                      -4-
J-A25015-21



timely appeal followed. Both Milton-Bivins and the PCRA court complied with

Pa.R.A.P. 1925.

      Milton-Bivins raises the following issue:

         I.     The PCRA Court erred in denying relief where the
                Court did not award proper credit for time served
                resulting in an illegal sentence.

Milton-Bivins’ Brief at 4.

      Our scope and standard of review is well settled:

             In PCRA appeals, our scope of review is limited to the
      findings of the PCRA court and the evidence on the record of the
      PCRA court's hearing, viewed in the light most favorable to the
      prevailing party. Because most PCRA appeals involve questions
      of fact and law, we employ a mixed standard of review. We defer
      to the PCRA court's factual findings and credibility determinations
      supported by the record. In contrast, we review the PCRA court's
      legal conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(citations omitted).

      Moreover,

         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

                                      -5-
J-A25015-21


        To be granted relief under the PCRA, Milton-Bivins must prove, by a

preponderance of the evidence, that her sentence resulted from one of the

circumstances listed in 42 Pa.C.S.A. section 9543(a)(2).            Milton-Bivins

contends that her sentence is illegal because she was not given proper credit

for time served. A challenge to the trial court’s failure to award credit for time

spent in custody prior to sentencing involves the legality of sentence and is

cognizable under the PCRA. Commonwealth v. Saunders, 226 A.3d 1019,

1021 (Pa. Super. 2020). Issues challenging the legality of a sentence are

questions of law, such that our scope of review is plenary. Id.

        Section 9760 of the Crimes Code governs credit for time served. The

purpose behind this section is to allow criminal defendants “credit for time

spent    in   custody   before   being   sentenced    for   a   given   offense.”

Commonwealth v. Merigris, 681 A.2d 194, 194 (Pa. Super. 1996).

However, the case law has firmly established that courts should prevent

petitioners from receiving a “windfall on sentencing for a completely unrelated

crime.” Commonwealth v. Hollawell, 604 A.2d 723, 726 (Pa. Super. 1992).

Previous decisions have been clear and consistent with their intention to avoid

“deal[ing] in volume discounts.” Id. “Pursuant to 42 Pa.C.S. § 9760(4), credit

is to be awarded if, on the date of the defendant’s arrest on the charges for

which he is being sentenced, he was already incarcerated for unrelated

charges for which he was not given credit for any other sentence.”

Commonwealth v. Miller, 655 A.2d 1000, 1003 (Pa. Super. 1995).


                                      -6-
J-A25015-21


Subsection 9760(4) allows for time from separate charges to be credited, but

only if the time has not already been “credited against another sentence.” Id.

      Here, Milton-Bivins contends that her sentence is illegal because,

although the trial court imposed concurrent sentences, it “did not award credit

for time served on both case[s.]” Milton-Bivins’ Brief at 11. In support of this

assertion, Milton-Bivins notes that during the resentencing hearing, Judge

Lazzara imposed concurrent sentences and specifically stated that she be

given credit for all time served. N.T., 1/10/20, at 37. According to Milton-

Bivins, however, “[t]he problem is, the written sentencing orders did not

reflect what was announced on the record.” Milton-Bivins’ Brief at 13. She

then cites the above disparity in the time credit awarded at each docket and

requests a remand so that the PCRA court could “address the fact that

different credit for time served was awarded on each case and rectify the

discrepancy by awarding fully concurrent credit.”     Id. at 14. According to

Milton-Bivins, her “fully concurrent sentence” should be “treated as fully

concurrent by awarding credit for all time served on these underlying cases

as she awaited the [trial court’s] imposition of a new sentence.” Id.

      To support her claim, Milton-Bivins lists various times for which she was

detained during the history of the cases and asserts that she is entitled to over

a thousand days at each docket. Id. at 14-15. The PCRA court found no

merit to this claim:


            Essentially, [Milton-Bivins] is seeking double credit[.]

                                      -7-
J-A25015-21


                                      ***

            As the Commonwealth correctly points out in its Answer,
         [Milton-Bivins]    failed   to   attach    any    supporting
         documentation reflecting the time-credit that had been
         awarded for her sentences before this court. She also failed
         to attach documentation of time credit for cases before
         Judge Nauhaus. The matters before Judge Nauhaus are
         implicated in her claims. [Milton-Bivins] does not cite to any
         legal authority in support of her claimed entitlement to
         duplicate credit at the above-captioned case numbers.

            Nevertheless, this court will address the merits of her
         claims since the necessary information regarding her time-
         credit claims can be obtained from the record. In short, the
         periods of credit claimed by [Milton-Bivins] are time periods
         that were already credited towards [Case Number 8439-
         2005] with the Honorable Judge Nauhaus and already
         accounted for the credit awarded by this court in [Case
         Number 4177-2015].

Rule 907 Notice, 3/26/21, at 2-3.

      Our review of the records in the two cases at issue on appeal, in

conjunction with Case Number 8439-2005, supports the PCRA court’s

conclusion that “the record unequivocally shows that [Milton-Bivins] was

properly awarded time-credit for all claimed periods of incarceration.” Id. at

3.

      In her brief to this Court, Milton-Bivins likewise fails to acknowledge that

some of the time periods she claims were not credited in the cases at issue,

had already been awarded in the unrelated Case Number 8439. Moreover,

she cites no authority for basing her claim for identical time credit on the fact

that the two sentences for Case Number 7609-2010 and Case Number 4177-

2015 were imposed concurrently. Indeed, pertinent case law provides that


                                      -8-
J-A25015-21


she is not entitled to duplicate credit for unrelated charges, notwithstanding

the sentences for these offenses were imposed concurrently).          See, e.g.,

Bright v. Pennsylvania Board of Probation and Parole, 831 A.2d 775,

778 (Pa. Cmwlth. 2003) (holding that inmate was not entitled to have time-

credit applied to each of ten concurrent sentences for unrelated robberies;

credit could only be applied once to one sentence).1

       In sum, because the PCRA court correctly rejected Milton-Bivins’ claim

for additional time credit for the two cases at issue, we affirm its order denying

her post-conviction relief.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2022




____________________________________________


1 The record does support the Commonwealth’s assertion that Milton-Bivins
may have received duplicate credit applied to each concurrent sentence at
issue. See Commonwealth’s Brief at 14.


                                           -9-